Citation Nr: 0613222	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  98-18 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability, to include glaucoma.

2.  Entitlement to service connection for nasal sinus 
disease.

3.  Entitlement to the assignment of an initial compensable 
disability rating for bilateral hearing loss disability.

4.  Entitlement to the assignment of an initial disability 
rating in excess of 10 percent for residuals of head trauma 
with headaches.

5.  Entitlement to the assignment of a higher rating for 
tinnitus disability, currently evaluated as 10 percent 
disabling.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to September of 
1974, and from October 1977 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from January 1998 and March 2002 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The January 1998 rating decision granted entitlement to 
service connection for residuals of head trauma with 
headaches, assigning a noncompensable disability rating, 
effective December 4, 1997, and bilateral hearing loss 
disability assigning a noncompensable disability rating, 
effective April 3, 1985.  The RO granted entitlement to 
service connection for tinnitus, however, combined the award 
with his service-connected bilateral hearing loss disability.  
A March 2000 supplemental statement of the case increased the 
disability rating assigned to residuals of head trauma with 
headaches to 10 percent, effective December 4, 1997.  
Although an increased rating was granted, the issue of 
entitlement to a rating in excess of 10 percent for residuals 
of head trauma with headaches remains in appellate status, as 
the maximum schedular rating has not been assigned.  AB v. 
Brown, 6 Vet. App. 35 (1993).  In a November 2000 rating 
decision, the RO assigned a separate 10 percent evaluation 
for tinnitus, effective August 14, 1986.  The March 2002 
rating decision denied entitlement to service connection for 
nasal sinus disease, and "glaucoma suspect."  The veteran 
testified at a Board hearing at the RO in September 2003.  
This matter was remanded for further development in July 
2004.

Pertaining to the issue of entitlement to an increased rating 
for tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  The VA disagrees with the Court's 
decision in Smith and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of Veterans 
Affairs has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260.  Once a final decision is reached on appeal 
in the Smith case, the adjudication of any tinnitus cases 
that have been stayed will be resumed.  

In February 2004, the veteran submitted a claim for increased 
schedular ratings for his service-connected conditions.  
These issues have not been adjudicated by the agency of 
original jurisdiction, and are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  The veteran does not have a bilateral eye disability, to 
include glaucoma, as a result of service.

2.  The veteran does not have nasal sinus disease as a result 
of service.

3.  The veteran has no higher than level I hearing acuity in 
the right ear, and no higher than level II hearing acuity in 
the left ear.  

4.  The veteran's residuals of head trauma with headaches is 
not manifested by multi-infarct dementia; his residuals of 
head trauma with headaches have not resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization, thus the current 10 percent evaluation 
assigned is the maximum evaluation under the rating criteria.


CONCLUSIONS OF LAW

1.  A bilateral eye disability, to include glaucoma, was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Nasal sinus disease was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

3.  The criteria for the assignment of a compensable rating 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.85, 4.86, Diagnostic Code 6100 (2005).

4.  The criteria for the assignment of a disability rating in 
excess of 10 percent for residuals of head trauma with 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.124a, 
Diagnostic Codes 8045, 9304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran argues that service connection is warranted for a 
bilateral eye disability, to include glaucoma, and nasal 
sinus disease.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A.  Glaucoma

In June 1997, the veteran filed an informal claim of service 
connection for "reduced vision in both eyes."  In a January 
1998 rating decision, the RO denied entitlement to service 
connection for hyperopia.  In July 2000, the veteran filed an 
informal claim of service connection for "bilateral eye 
condition."  In March 2002, the RO denied a claim for 
service connection for "glaucoma suspect."  Given the 
history of this claim, the Board has characterized the issue 
broadly, to include all eye conditions, and specifically to 
include glaucoma.  

Service medical records include a December 1973 "report of 
medical history," which notes that the veteran wore reading 
glasses since 1972.  An April 1978 eye examination noted 
uncorrected far vision of 20/15 OU (both eyes) , and 
uncorrected near vision of 20/20 OU.  Records, dated in June 
1978, reflect that the veteran was in a motor vehicle 
accident in May 1978, and subsequently complained of blurred 
vision.  On examination of the eyes, pupils were equal, 
round, regular, and reacted to light and accommodation.  
Extraocular movement was intact.  A separation examination 
report is not of record.  A "report of medical history" 
apparently dated in December 1978, shows that the veteran 
denied a history of eye trouble.  

A VA eye examination report, dated in December 1997, shows 
that the veteran denied any significant medical history, and 
denied any significant ocular history.  On examination, best 
corrected distance acuities were 20/20 in both eyes.  The 
peripheral fields were full to confrontation testing in both 
eyes.  Extraocular muscle movements were full.  The pupils 
were round and reactive to light in both eyes with no 
afferent defect.  Slit-lamp examination revealed a clear 
cornea and lens in both eyes.  Applanation pressures in the 
right eye were 13 mmHg, and 12 mmHg in the left eye at 4:00 
p.m.  Dilated fundus examination showed a cup-to-disk ratio 
of 0.5 in the right eye and 0.5 - 0.6 in the left eye.  The 
maculae and vessels were normal in both eyes.  The diagnoses 
rendered were hyperopia, and enlarged cup-to-disk ratio in 
both eyes.

The veteran underwent an ophthalmology examination in 
November 2001.  He reported a medical history of headaches, 
and that in 1979 he fell from a ladder and hit his head.  He 
reported using Patanol eye drops.  On examination, best 
corrected distance acuities were 20/20 in both eyes.  The 
peripheral fields were full to confrontation testing in both 
eyes.  Extra ocular muscle movements were full.  The pupils 
were round and reactive to light in both eyes with no 
afferent defect.  Slit lamp examination revealed a clear 
cornea in both eyes, a quiet anterior chamber in both eyes, a 
flat iris in both eyes, and a clear lens in both eyes.  
Applanation pressures were 13 mmHg in both eyes.  Dilated 
fundus examination showed a cup to disc ratio of 0.5 in the 
right eye and 0.55 in the left eye.  The macula and vessels 
were normal in both eyes.  The examiner diagnosed glaucoma 
suspect, and history of headaches.

In February 2005, the veteran underwent a neurological 
examination.  He complained of some photophobia and 
phonophobia.  He did not have any associated visual symptoms, 
blurred vision, scintillation, or scotoma.  Fundoscopic 
examination was benign.  There was no relevant diagnosis.  

The Board finds that the claim must be denied.  The veteran's 
service medical records indicate that he wore glasses, but do 
not show treatment for, or a diagnosis of, a compensable eye 
disorder (i.e., other than refractive error).  In this 
regard, to the extent that the veteran may have defective 
visual acuity, congenital or developmental defects, to 
include refractive error of the eye, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2005); see also 
Beno v. Principi, 3 Vet. App. 439 (1992).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  Id.; see also VA Manual M21-1MR, Part VI, 
Subchapter III.iv.B.10.c,d.  Thus, the veteran's refractive 
error of the eyes may not be regarded as a disability for the 
purpose of awarding compensation benefits.  In addition, even 
assuming the findings in the 1997 VA examination report were 
sufficient to show an eye disability, this report would be 
the earliest post-service medical evidence of an eye 
disability.  This report comes approximately 17 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is no competent evidence showing that a compensable eye 
condition was caused or aggravated by service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied. 

B.  Nasal Sinus Disease

The veteran argues that service connection is warranted for 
nasal sinus disease.  The Board notes that although the 
November 2002 statement of the case indicates that the 
veteran filed his claim for nasal sinus disease in July 2000, 
a review of the claims file shows that in September 1985, the 
veteran filed his claim for service connection for an 
"allergy condition."  This claim remained unadjudicated 
until March 2002, and in the RO's decision, it characterized 
the disability in issue as "nasal sinus disease."  Given 
the foregoing, the term "nasal sinus disease" is intended 
to include allergies.   

The veteran's service medical records note "possible hay 
fever" in November 1977, and complaints of "allergic 
rhinitis" in 1978, with  a pertinent history of 
"allergies" and "allergy meds" (medications) noted.  A 
"report of medical history" apparently dated in December 
1978 (the date is somewhat difficult to read), shows that the 
veteran reported a history of sinusitis and hay fever.  A 
separation examination report is not of record.  

As for the post-service evidence, it consists of VA and non-
VA reports, dated between 1985 and 2005.  A report from a 
private physician, H. P. Yeager, dated in December 1985, 
states that the veteran was treated on one occasion, March 
1984, at which time he had nasal congestion with sneezing and 
facial discomfort.  Dr. Yeager noted that "there was some 
possibilities of allergy present," and that the veteran was 
treated with Naldecon, which has been renewed for several 
years.  

A VA examination report, dated in December 2001, contains 
diagnoses that included active nasal sinus disease.  The 
examiner stated that it was more likely than not that the 
veteran's nasal sinus disease was related to his service.  

An opinion from a VA physician, dated in October 2002, notes 
that sinus disease was not documented on service records, 
that there was a long lag between service and the beginning 
of sinus-related symptoms, and that it was the physician's 
opinion that it was not likely that the veteran's sinus 
condition was service-related.  

VA progress notes, dated between 2001 and 2005, show 
treatment in 2001 for conditions that included allergic 
rhinitis, with a notation that this condition may be 
aggravating sinus disease.  Other notations included reactive 
airway disease, and acuter asthma.  VA progress notes dated 
in 2004 note a medical history that includes asthma, chronic 
sinusitis, and allergic rhinitis.  

The Board finds that the claim must be denied.  The veteran's 
service medical records indicate that he received some 
treatment for allergies.  The earliest post-service medical 
evidence of treatment for nasal symptoms is Dr .Yeager's 
report noting one treatment, in March 1984.  This is 
approximately five years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, the next medical 
evidence of the claimed condition comes about 16 years later, 
in VA reports dated in 2001.  Finally, the October 2002 VA 
physician's opinion indicates that the veteran's nasal 
symptoms are not related to his service.  In reaching this 
decision, the Board has considered the opinion in the 
December 2001 VA examiner's report.  However, the probative 
value of this report is greatly diminished by the fact that 
it is not shown to have been based on a review of the 
veteran's C-file, or any other detailed and reliable medical 
history.  In contrast, the October 2002 VA opinion indicates 
that it was based on a review of the veteran's C-file.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied. 

C.  Conclusion

The Board has considered the oral and written testimony of 
the veteran.  The Board points out that, although a lay 
person is competent to testify only as to observable 
symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), 
a layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this 
case, the Board has determined that the medical evidence is 
more probative of the issues, and that it outweighs the lay 
statements.  Accordingly, the veteran's claims for service 
connection must be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Increased ratings

The veteran argues that he is entitled to a compensable 
disability rating for his service-connected bilateral hearing 
loss, and a rating in excess of 10 percent for his service-
connected residuals of head trauma with headaches.

In January 1998, the RO granted service connection for 
headaches, residuals of head trauma, evaluated as 0 percent 
disabling (noncompensable), and bilateral sensorineural 
hearing loss, evaluated as noncompensable.  The veteran 
appealed the issues of entitlement to an initial compensable 
evaluations.  The RO subsequently increased the veteran's 
rating for headaches, residuals of head trauma, to 10 
percent.    

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

As the appeal arises from the original assignments of 
disability evaluations following awards of service 
connection, the severity of the disabilities at issue is to 
be considered during the entire period from the initial 
assignments of the disability ratings to the present time.  
See Fenderson v. West, 12 Vet. App. 119 (1999).



A.  Bilateral hearing loss

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At VA examination in December 1997, the veteran's pure tone 
thresholds were reported as follows:


HERTZ


1000
2000
3000
4000
RIGHT

25
40
60
45
LEFT

35
45
60
50

The pure tone average in the right ear was 43 decibels, and 
48 decibels in the left ear.  Speech recognition scores were 
94 percent for the right and left ears.  The examiner noted 
that the right ear was within normal limits, 250 Hertz 
through 1000 Hertz.  Mild to moderately severe to mild 
sensorineural loss was detected at 2000 Hertz through 8000 
Hertz.  The left ear was within normal limits to 250 Hertz 
through 500 Hertz.  Mild to moderately severe to moderate 
sensorineural loss was detected at 1000 Hertz through 8000 
Hertz.  The examiner opined that the veteran had excellent 
discrimination scores bilaterally.  Based on the audiometric 
findings, to include the pure tone average thresholds and 
speech discrimination scores, this translated to level I 
hearing in the right ear, and level I hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equates to noncompensable hearing 
loss.  

The veteran underwent another VA examination in October 1999, 
and his pure tone testing thresholds were reported as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

35
50
60
50
LEFT

35
55
60
45

The pure tone average in the right ear was 49 decibels, and 
49 decibels in the left ear.  Speech recognition scores were 
96 percent for the right ear, and 88 percent for the left 
ear.  The examiner diagnosed mild sloping to moderately 
severe sensorineural loss 250 Hertz through 8000 Hertz 
bilaterally, and excellent discrimination score in the right 
ear, and good discrimination score in the left ear.  Based on 
the audiometric findings during the October 1999 audiometric 
examination, this translated to level I hearing in the right 
ear and level II hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
also equates to noncompensable hearing loss.  

On VA examination in September 2002, pure tone thresholds 
were as follows:


HERTZ


1000
2000
3000
4000
RIGHT

40
55
65
55
LEFT

45
55
60
45

The pure tone average in the right ear was 54 decibels, and 
52 decibels in the left ear.  Speech recognition scores were 
96 percent in the right ear, and 94 percent in the left ear.  
The examiner diagnosed mild sloping-to-moderately severe 
sensorineural hearing loss, 250 Hertz through 8000 Hertz 
bilaterally, and excellent discrimination scores bilaterally.  
Based on the audiometric findings, this translated to level I 
hearing in the right ear and level I hearing in the left ear.  
38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic 
Code 6100, this again equates to noncompensable hearing loss.  

On VA examination in June 2005, pure tone thresholds were as 
follows:


HERTZ


1000
2000
3000
4000
RIGHT

20
35
30
20
LEFT

25
30
30
20

The pure tone average in the right ear was 26 decibels, and 
26 decibels in the left ear.  On speech recognition testing, 
the veteran failed to follow instructions and responses were 
poor in reliability (rhyming responses, refusal to respond, 
errors outside of confusion matrix) thus no speech 
information could be provided.  The veteran was instructed 
several times regarding proper task procedures on all 
measures with no improvement in reliability.  The examiner's 
assessment was within normal limits 500 Hertz to 1000 Hertz, 
sloping to a mild notched sensorineural hearing loss from 
2000 Hertz to 3000 Hertz, rising to within normal at 4000 
Hertz in both ears.  Based on the audiometric findings, 
specifically pure tone average thresholds, this translated to 
level I hearing in the right ear and level I hearing in the 
left ear.  38 C.F.R. § 4.85, Table VIA.  Applying Table VII, 
Diagnostic Code 6100, this again equates to noncompensable 
hearing loss.  

The Board acknowledges the veteran's contentions regarding 
impact of his hearing loss on his daily activities, and VA's 
obligation to resolve all reasonable doubt in the veteran's 
favor.  However, as noted previously, because assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann; 38 C.F.R. § 4.85, Tables VI, VIA, and 
VII, Diagnostic Code 6100.  Applying the audiological test 
results most favorable to the veteran to the regulatory 
criteria, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for bilateral hearing loss disability.  

B.  Residuals - Head Trauma with Headaches

The veteran's service medical records, dated in June 1978, 
reflect that the veteran was in a motor vehicle accident in 
May 1978, and that he had a loss of consciousness for about 
30 minutes, with subsequent complaints of headaches later 
that same month.  See 38 C.F.R. § 4.1 (2005).  

The RO has evaluated the veteran's disability as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 
8045.  

The determination of an appropriate diagnostic code is 
relevant in this instance because of the difference in 
disability evaluations under DC 8100 (migraine) and DC 8045 
(brain disease due to trauma).  Under DC 8100, a maximum of a 
50 percent disability rating may be assigned.  On the other 
hand, the maximum available under DC 8045 is 10 percent for 
subjective complaints of headaches.  A higher than 10 percent 
rating will not be assigned in the absence of a diagnosis of 
multi-infarct dementia with cerebral arteriosclerosis.

In this case, the Board finds that the RO granted service 
connection for post-traumatic headaches and not for migraine.  
The Board also finds that the analysis under DC 8045 (brain 
disease due to trauma), rather than DC 8100 (migraine), is 
consistent with the veteran's initial claim for headaches.  
He has essentially maintained that his headaches are due to 
injuries sustained to his head and neck while in the 
military.  Therefore, the Board concludes that DC 8045, and 
not DC 8100, is for application.

Under DC 8045, in cases of brain disease due to trauma, 
purely neurological disabilities such as hemiplegia, 
epileptiform seizures, and facial nerve paralysis, following 
trauma to the brain, will be rated under the diagnostic codes 
specifically dealing with such disabilities, with citation to 
a hyphenated diagnostic code.  Purely subjective complaints 
such as headache, dizziness, and insomnia, recognized as 
symptoms of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 (dementia due to head 
trauma).  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of multi-infarct dementia associated with brain 
trauma.

In December 1997, the veteran underwent a VA audio 
examination.  The veteran reported that he fell off a ladder 
in 1978 and suffered head trauma but no known skull fracture.  
He reported headaches since the 1978 incident, and taking 
Excedrin as needed.  He reported employment in an office 
environment which was quiet.  There was no relevant 
diagnosis.  

In October 1999, the veteran underwent a neurological 
examination.  The veteran recounted a fall in service in 
which he was knocked unconscious and woke up with severe 
headaches, and neck and low back pain.  Since that time, the 
veteran complained of bicipital throbbing headaches and at 
times dull ache pressure type.  He reported that the 
headaches spread over on both parietal regions, lasting for 
several hours to days.  The headaches are associated with 
nausea at times and photophobia and blurred vision.  He 
reported taking Tylenol and Advil for the headaches which 
helps.  He also reported neck stiffness and bilateral neck 
and shoulder pain.  He reported working part-time as a 
newspaper delivery man.  On neurological examination, he was 
alert and oriented times three.  He was cooperative and in no 
acute distress.  Head and neck were normocephalic, and 
atraumatic.  The neck movements were restricted bilaterally 
and lateral flexion range of motion was decreased.  There was 
positive tenderness noted on both bilateral cervical 
paravertebral regions.  There was also positive tenderness 
noted on the C5-C6 region.  On examination of cranial nerves 
II-XII, pupils were equal, round and reactive to light and 
accommodation.  Fundoscopic examination was benign.  Motor 
strength was 5/5 except the left lower extremity hip flexion 
and extension of the leg, iliopsoas and quadriceps was -5/5.  
There was slight atrophy noted on the left gastrocnemius 
muscle.  The left foot dorsiflexion was also -5/5.  
Otherwise, 5/5 all over.  There was positive tenderness noted 
on the lumbosacral spine and also positive slight spasm noted 
on the lumbosacral spine on the left side.  Straight leg 
raising test was positive to 55 degrees on the left leg.  The 
veteran could not do heel and toe walk properly.  Deep tendon 
reflexes were 2+ symmetrical.  Ankle jerk was 1+ on the left 
and 2+ on the right.    On sensory examination, decreased 
pinprick and light touch was noted on the left hand in C5-C6 
distribution and also in the left leg in L4-L5 and S1 
distribution slightly, more on the left than the right.  The 
examiner diagnosed migraine and tension headaches; left 
cervical radiculopathy; and, left lumbosacral radiculopathy.

In February 2005, the veteran underwent another neurological 
examination with the same VA examiner.  The report notes that 
a magnetic resonance imaging (MRI) scan of the brain taken in 
January 2005 was within normal limits except for sinus 
disease.  The veteran complained of mostly occipital 
headaches, which could also be on the left parietal.  He 
reported throbbing, and mostly dull ache pressure like 
sensation, with no association of nausea or vomiting.  He 
reported some photophobia and phonophobia.  He did not have 
any associated visual symptoms, no blurred vision, no 
scintillation or scotoma.  The headaches could last for one 
hour or two hours, to sometimes a whole day, and would be 
partially alleviated by taking pain medication.  He reported 
taking Naproxen and Neurontin.  He reported taking 
Sumatriptan for headaches.  He reported a pain level of 8 on 
a 10 point scale, a pain level of 9 during peak, and with 
partial remission a pain level of 7.  He reported chronic 
daily headache, but could be worse, and averaged about two to 
three times per week.  He reported a history of a burning 
sensation on both feet, and numbness on the left side, off 
and on since the fall and injury, and neck pain radiating to 
the left arm and back pain radiating to the left lower 
extremity off and on since the injury in service.  On 
neurological examination, he was alert and oriented times 
three.  His speech was coherent and intact.  He followed 
three step command easily.  His immediate recall was 3/3, in 
three minutes was 2/3, and in five minutes was 1/3.  His 
digit span was poor.  He could reverse four digits forwards 
and backwards.  His serial 7s were poor.  Abstracts and 
reasonings were poor.  Intelligence and judgment was 
preserved.  General fund of knowledge was inadequate.  
Insight was poor.  Simple arithmetic calculations were fair.  
His mini-mental status score was 24/30.  Cranial nerves II 
through XII were all intact.  Pupils of 3 millimeters in size 
reacted to light and accommodation normally.  Fundoscopic 
examination was benign.  The examiner also performed a 
physical examination of the lumbar and cervical spine.  The 
examiner diagnosed post-traumatic headache disorder (migraine 
and tension type), and short term memory loss and mild 
diminished cognitive functions, mild cognitive functions 
impairment (possible post-traumatic short term memory and 
possible mild short term memory and cognitive function loss).  

An October 2005 addendum opinion from the same examiner 
opined that there was no evidence of multi-infarct dementia 
associated with brain trauma.

VA progress notes, dated between 2001 and 2005, contain a 
number of reports noting complaints of headaches with some 
reports of associated nausea and vomiting, and/or 
photophobia.  Medications included Imitrex and Neurontic.  
The assessments included headache, characterized in some 
notes as vascular. 

In consideration of the rating criteria under 38 C.F.R. 
§ 4.124a, DC 8045, based on review of the VA examinations of 
record, and post-service medical records, there are no 
clinical findings or diagnoses of purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., as contemplated under DC 8045.  
Moreover, as reflected in the October 2005 addendum opinion 
from the VA examiner, there is no diagnosis of multi-infarct 
dementia associated with brain trauma, as contemplated under 
the provisions of Diagnostic Code 9304.  As a rating in 
excess of 10 percent for brain disease due to trauma is not 
assignable unless a diagnosis of multi-infarct dementia has 
been rendered, the veteran is in receipt of the maximum 
schedular rating.  See 38 C.F.R. § 4.124a, DC 8045.

C.  Conclusion

In its decision, the RO declined to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected hearing 
loss, or his residuals of head trauma with headaches, has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  There is 
no evidence suggesting that the veteran is unemployed due to 
the disabilities in issue, and there is no evidence that he 
has been hospitalized specifically for these conditions, or 
that they have prevented him from working or significantly 
interfered with work.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).  

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran notice letters in July 
2003 and July 2004 (hereinafter "VCAA notification letters") 
that informed him of the type of information and evidence 
necessary to support his claims.  In addition, by virtue of 
the rating decisions on appeal, the statements of the case 
(SOCs), and the supplemental statements of the case (SSOCs), 
he was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

The RO's VCAA notification letters informed the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  Finally, the Board 
notes that the veteran was supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) by way of the May 2004 SSOC.  

With respect to the timing of the notices, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, with regard to all claims except the claims for 
service connection for a bilateral eye disability, and nasal 
sinus disease, the RO's initial adjudication of the claims 
was in January 1998, prior to the enactment of the VCAA, and 
the VCAA letters were provided by the AOJ after the November 
1998 decision.  In such cases, the Court has indicated that 
the timing problem can be cured with readjudication of the 
claims by the agency of original jurisdiction.  
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  
The RO readjudicated the claims in November 2002 and December 
2005.  See November 2002 and December 2005 SSOCs.  Any defect 
with respect to the timing of the notices is harmless error.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notice.

With regard to the claims for service connection for a 
bilateral eye disability, and nasal sinus disease, any defect 
with respect to the timing of the VCAA notices in this case 
was nonprejudicial.  There is no indication that the outcomes 
of the claims have been affected, as all evidence received 
has been considered by the RO.  The veteran has been provided 
a meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done, and he addressed the issues at a hearing before 
the Board in September 2003.  For these reasons, the timing 
of the VCAA notices was not prejudicial.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
dates for any grant of an increased initial evaluation.  
However, he was provided with notice of the criteria for 
disability ratings in the SOC and SSOCs, and as the claims on 
appeal are for service connection and increased ratings, and 
as they have all been denied, as discussed above, no new 
disability rating or effective date will be assigned; and any 
defect with respect to the content of the notice requirement 
was non-prejudicial.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded examinations for the disabilities in issue.  
Although the veteran testified during his hearing that he had 
received treatment for his eye problems from a physician 
identified as "Dr. Paviel," he failed to respond to a July 
2004 request by the RO for the veteran to complete a VA Form 
21-4141 with regard to this medical provider.  With regard to 
the claim for service connection for a bilateral eye 
disorder, although an etiological opinion has not been 
obtained, the Board finds that the evidence, discussed supra, 
warrants the conclusion that a remand for an examination and 
an etiological opinion is not necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2005); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, he is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is first shown many 
years after service, and the claims file does not currently 
contain objective evidence showing that the claimed condition 
is related to his service.  The Board concludes, therefore, 
that decisions on the merits at this time do not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).
ORDER

Service connection for bilateral eye disability, to include 
glaucoma, is denied.

Service connection for nasal sinus disease is denied.

A compensable disability rating for bilateral hearing loss 
disability is denied. 

A rating in excess of 10 percent for residuals of head trauma 
with headaches is denied.


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


